NOTE: This order is nonprecedent;ia1.
United States Court of AppeaIs
for the Federal Circuit
EMELIA A. FORD,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2010-7063
Appea1 from the United States Cou1't of Appeals for
Veterans C1aims in case no. 08-140, Judge Mary J. Schoe-
1en.
ON MOTION
Before RAoER, Chief Judge, FR1E1)MAN and GAJARsA,
Circuit Judges.
PER CUR1AM.
0 R D E R
Eme]ia A. Ford moves for reconsideration of the
court's order dismissing her appeal as untimely filed
Upon consideration thereof,

FoRn v. nvA
IT ls ORDERED THAT:
The motion is denied
2
FOR THE CoURT
FEB 9 9 2911 /S/ Jan H0rb.-ny
Date
ccc Eme1ia A. Ford
Shel1y D. Weger, Esq.
s20
J an Horba1y
C1erk
FlLE
u.s.c0uR1 or AgFEALs FoR
THE FE0EsAL c1Rcu1r
FEB 09 2011
1AN HDRBALY
C|.EHi